Citation Nr: 1227761	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  10-33 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus, Type 2 (diabetes) with cataracts.

5.  Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1956 to December 1958.

This appeal arises from the Veteran's disagreement with rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In February 2007, the RO denied entitlement to service connection for the disabilities listed on the title page.  The Veteran filed a timely notice of disagreement (NOD) and the RO issued a statement of the case (SOC).  The Veteran filed an October 2008 substantive appeal (VA Form 9), but the RO found that it was not timely.  In response to the RO's finding, the Veteran submitted an application to reopen his claims.  The RO denied the applications to reopen and the Veteran timely appealed.  In February 2011, the Board addressed the issue of the timeliness of the October 2008 substantive appeal, and remanded this issue, along with the applications to reopen, to the RO.

In June 2012, the RO found that the substantive appeal was timely, and continued the denial of the service connection claims on the merits.  Because the RO subsequently reversed its decision to find the October 2008 substantive appeal untimely, indicating that it failed to properly recognize the appeal, the initial claim remained pending and finality did not attach to the RO's February 2007 rating decision or any subsequent decisions on these claims.  See Cook v. Principi, 318 F.3d 1334, 1340-41 (Fed. Cir. 2002).  See also Myers v. Principi, 16 Vet. App. 228, 235-36 (2002) (where the Veteran had filed a timely appeal from a prior RO decision and VA failed to recognize the appeal, neither the prior RO decision nor the subsequent denial of reopening of the claim had become final).

In a June 2012 supplement SOC (SSOC), the RO addressed the issue of the timeliness of the substantive appeal and, having found the substantive appeal timely, readjudicated the claims as for entitlement to service connection rather than as applications to reopen.  This complied with the Board's February 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Bilateral hearing loss disability did not manifest in service, an organic disease of the nervous system did not manifest within the one year presumptive period or for many years thereafter, and is unrelated to service.

2.  Tinnitus did not manifest in service or for many years thereafter, and is unrelated to service.

3.  Hypertension did not manifest in service, within the one year presumptive period or for many years thereafter, and is unrelated to service.

4.  Diabetes did not manifest in service, within the one year presumptive period or for many years thereafter, and is unrelated to service.

5.  Right knee disability did not manifest in service, right knee arthritis did not manifest within the one year presumptive period, and right knee disability is unrelated to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

4.  Diabetes was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

5.  Right knee disability was not incurred in or aggravated by service and right knee arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In June and September 2006 pre-rating letters, the RO notified the Veteran of the evidence needed to substantiate the claims for entitlement to service connection for bilateral hearing loss disability, tinnitus, hypertension, diabetes, and right knee disability. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the June and September 2006 letters complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the June and September 2006 letters.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified post-service VA treatment records.  The RO indicated in its June 2012 SSOC that it had reviewed VA treatment notes electronically and the Board has done the same, via the "Virtual VA" electronic records repository.  The RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC) and the NPRC indicated that these records had likely been destroyed by fire.  In these circumstances, when a veteran's STRs are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In addition, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how STRs are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  Moreover, the claimant should be assisted in obtaining sufficient evidence from alternate or collateral sources.  Id. at 263 (citing VA Adjudication Manual).

In this case, the RO complied with its heightened duty to assist and the provisions of 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e)(1).  In response to a request for information needed to reconstruct medical data, the Veteran indicated in November 2006 that there was no medical treatment provided during his active duty service.  In addition, the RO sent the Veteran a January 2007 letter indicating that his STRs had likely been destroyed by fire, acknowledging that he had indicated he was not treated service, and telling him that he could submit documents such as statements from medical personnel such as nurses, medics, and corpsmen, buddy statements, letters written during service, and photographs taken during service.  The RO thus complied with its duty to assist in this regard.

In addition, the Veteran was afforded a VA examination as to the etiology of his hearing loss disability and tinnitus.  He was not afforded an examination as to the etiology of his hypertension, diabetes, or right knee disability.  For the reasons stated below, such an examination was not required with regard to the latter three disabilities because the evidence did not indicate that they may be associated with service.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for bilateral hearing loss disability, tinnitus, hypertension, diabetes, and right knee disability are thus ready to be considered on the merits.

Analysis
 
As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system, hypertension, diabetes, and arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Sensorineural hearing loss is an organic disease of the nervous system.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.
 
As noted, the Veteran's STRs were likely destroyed by fire, but the Veteran indicated that he was not treated for any of his claimed disabilities in service.  In his August 2006 statement in support of claim (VA Form 21-4138), the Veteran wrote that while the STRs "may not indicate any treatment for these conditions . . . I can safely say that these conditions existed although medical attention did not warrant further treatment from a hospital."  He described noise exposure from explosions during training exercises and stress on the knees from carrying heavy field packs and other strenuous physical activities.  In neither this nor his other statements did the Veteran specifically indicate that there was continuity of symptomatology relating to any of his claimed disabilities.  The Veteran has been diagnosed with bilateral hearing loss disability, tinnitus, hypertension, diabetes, and right knee degenerative joint disease (DJD), and has therefore met the current disability requirement with regard to each claimed disability.  However, because the evidence reflects that the Veteran did not have disability during service, did not have a chronic disease within the one year presumptive period, and that no current disability is related to, or may be associated with, service, including in-service noise exposure or physical activities, his claims must be denied. 

As to bilateral hearing loss disability, there are specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

With regard to hearing loss disability and tinnitus, Dr. Garrett's May 2007 treatment note indicated that there was left sided cerumen impaction caused by Q tip use and treatment removed the cerumen, resulting in the tinnitus clearing but hearing remaining down on the left side.  Subsequent private treatment notes indicated continued ear wax and an October 2001 Family Health Program treatment note indicated that the Veteran was complaining of hearing loss in both ears, with a diagnosis of impacted ear wax in both ears which was cleaned out. 

There are two audiometric examination reports in the claims file.  A July 2006 Ross Hearing Aids treatment note indicated that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
35
LEFT
15
10
25
30
35

There were no speech recognition scores and puretone thresholds at 6000 and 8000 Hertz were 35 and 40 in the right ear and 60 and 60 in the left ear.  The diagnosis was mild to severe hearing loss in the left ear and mild to moderate hearing loss in the right ear.  The audiologist indicated that the Veteran reported a 10 year history of noticeable hearing loss and tinnitus and attributed them to noise exposure and acoustic trauma in service.  The audiologist also noted that the Veteran's post service exposure to noise was unremarkable.  The audiologist did not express and opinion as to the etiology of the Veteran's hearing loss.

On the April 2012 VA-authorized examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
65
65
65
LEFT
35
35
60
70
85

Maryland CNC speech recognition scores were 86 percent in each ear.

After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's hearing loss disability and tinnitus were not likely ("less likely as not") related to conceded in-service noise exposure as an artillery survey specialist.  The VA examiner noted that despite the conceded hazardous noise exposure in service, there was no evidence of hearing loss in service, and cited the July 2006 statement, made 48 years after service, indicating a 10 year history of noticeable hearing loss and tinnitus.  The examiner also indicated that the elevated pure tone thresholds in July 2006 were likely the result of civilian occupational noise exposure at a Navy warehouse from 1961-1987.  The examiner noted that there had been substantial deterioration of the Veteran's hearing since July 2006, which the Veteran attributed to in-service noise exposure, but that such hazardous noise exposure does not cause progressive hearing loss.  In support of this principle, he cited a leading authority on hearing loss, Dr. Dobie, who indicated in his book that "once the exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of noise exposure."  The examiner noted that it had been 53 years since the Veteran was exposed to hazardous noise in service, yet he continued to have hearing deterioration and progressive hearing loss because the etiology of the hearing loss was age related, and there was no nexus between in-service noise exposure and current age related hearing loss.  The examiner also noted that there was no evidence of preexisting hearing loss of either ear and therefore no evidence of aggravation of hearing loss by service.

As to tinnitus, the examiner reiterated the July 2006 indication of a 10 year history of tinnitus, noted the May 1997 treatment for cerumen from the left ear, and the fact that on the April 2012 VA-authorized examination the Veteran was unable to say when tinnitus started, and noted that there was no nexus between in-service noise exposure and cerumen.  He therefore concluded that tinnitus was not likely ("less likely than not") related to service.

As the VA-authorized examiner explained the reasons for his conclusions based on an accurate characterization of the evidence in the claims file, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Board also notes that the VA-authorized examiner did not base his conclusion solely on the absence of evidence of hearing loss in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability).  Rather, he based his opinion on his examination of the Veteran, the Veteran's statements to him regarding post-service noise exposure, the medical evidence indicating onset of hearing loss many years after service, and relevant medical literature.

The only other opinion is that of the Veteran.  The Veteran is competent to testify to his observations, and the RO and the VA-authorized examiner conceded his in-service noise exposure, as does the Board.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  On the question as to whether current bilateral hearing loss disability and tinnitus are related to in-service noise exposure, however, the specific, reasoned opinion of the audiologist who performed the April 2012 VA-authorized examination is of greater probative weight than the more general assertions of the Veteran, even assuming the Veteran's competence to opine on this complex medical question.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  The weight of the evidence therefore reflects that hearing loss disability and tinnitus did not manifest in service, sensorineural hearing loss disability did not manifest within the one year presumptive period or for many years thereafter, there is no relationship between current hearing loss disability or tinnitus and the conceded in-service noise exposure.

As to hypertension, diabetes, and right knee disability, the Veteran's statements indicate that he was not treated for or diagnosed with any of these diseases in service, and he did not claim that there was such treatment or diagnosis within the one year presumptive period.  A January 1999 Pacific Medical Group treatment note indicated that the Veteran's hypertension was first diagnosed in 1969.  Dr. Ouhadi's March 2009 letter indicated that the Veteran had diabetes for 20 years, and that he had hypertension and DJD, but did not identify the date of onset of these disabilities.  August 2006 VA treatment notes indicated that the Veteran had diabetes and hypertension for 20 years.  An April 1994 Government of Guam Department of Youth Affairs memorandum indicated that the Veteran was on sick leave in February 1994 for hypertension and headaches.  A September 1994 Doctor's clinic note indicated that the Veteran had diabetes and hypertension.  Pacific Medical Group treatment notes indicated complaints of right knee pain in 2001 and a diagnosis of right knee DJD in 2002.

The above evidence reflects that hypertension, diabetes, did not manifest in service, within the one year presumptive period, or for many years thereafter, and does not indicate that any of these disabilities are related to service.   While the Veteran is competent to testify as to his observations, he did not state that there was continuity of symptomatology.  The Veteran also did not offer any rationale as to why he believed that his hypertension and diabetes were related to service, and as to his right knee only stated that he engaged in physical activity during service that placed stress on his knee, but did not explain why his current DJD or any right knee disability was related thereto.  There is thus no evidence of a relationship between hypertension, diabetes, or right knee disability and service.

The only remaining question is whether VA was required to afford the Veteran a VA examination pursuant to its duty to assist.  Under the VCAA, VA must provide an examination with regard to claims for disability compensation when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  Here, however, no examination was required with regard to hypertension, diabetes, or right knee disability because the Veteran did not testify to continuity of any symptomatology and none of the evidence containing diagnoses of these disability contained an opinion as to or otherwise suggested a possible relationship between any of these disabilities and service.  The only evidence of such a possible association was the Veteran's conclusory generalized lay statements suggesting a nexus between these disabilities and service.  However, the Federal Circuit had held that such statements do not suffice to meet the "may be associated with service" standard of 38 U.S.C.A. § 5103A(d)(B) and 38 C.F.R. § 3.159(c)(4)(i)(C), as finding otherwise would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters v. Shinseki, 601 F.3d 1274, 1278-9 (Fed. Cir. 2010).

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for bilateral hearing loss disability, tinnitus, hypertension, diabetes, and right knee disability.  The benefit-of-the-doubt doctrine is therefore not for application, and these claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus, Type 2, with cataracts, is denied.

Entitlement to service connection for right knee disability is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


